Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: in line 6, “comprise” should be “comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 13  
	Claim 13 first recites an ancillary accessory but later recites coupling points on the main body configured to engage “the first end of an ancillary accessory”. It is unclear whether this should be taken to require that the coupling points be configured to engage the first end of “the” ancillary accessory previously recited, to encompass either coupling to the previously recited ancillary accessory or some other ancillary accessory, or to require that it be capable of coupling to a different ancillary accessory than that previously recited.
	The remainder of this office action is based on the invention as best understood by Examiner, taking the broadest reasonable interpretation of the claim language to encompass the coupling points being configured to engage either the previously recited ancillary accessory or some other ancillary accessory.
With Respect to Claims 21-22  
	It is unclear how much, if any, patentable weight to accord to the preamble recitation that the claim is for a “multi-attachment accessory holder”, noting that the body of the claim does not explicitly breathe life into the preamble or recite anything related to multi-attachment or holding (merely that the grooves be configured to engage a welding accessory and as to claim 22 coupling to an ancillary accessory), but the preamble might be considered necessary to provide context for the limitations of the body of the claim.
	It is unclear whether claim 21 structurally or only functionally recites the dowel pin, noting that at first the dowel pin is only functionally recited, but the phrase “when the dowel pin is received in the one or more receiving portions” seems to imply that the dowel pin must be present (i.e. without the dowel pin, it is unclear whether or not it will be capable of performing the claimed function). Additionally, claim 22 recites details of the dowel pin, which might be considered to indicate that the dowel pin is structurally required, but arguably might merely further define the functionality of the structure.
	It is unclear whether the phrase “is secured within the magnet tray via the dowel pin” requires that the dowel pin itself secure the magnet in place, or if it encompasses for example the dowel pin being a pivot pin for a latching structure or otherwise allowing for indirect securement of the magnet.
	The remainder of this office action is based on the invention as best understood by Examiner, taking the broadest reasonable interpretation of the claim language to accord patentable weight to the preamble recitation, to structurally require the dowel pin which is designed to directly secure the magnet in place on its own (e.g. not via acting as a pivot pin for a latch or other structure) as that appears to be the intent based upon Examiner’s best understanding of the invention.
With Respect to Claims 14-17 and 19-20  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) (see patent translation). Shenzhen discloses:
With Respect to Claim 1  
A multi-attachment accessory holder, comprising: an ancillary accessory (disclosed screw used for example to hang it on a wall is an ancillary accessory) having a first end and a second end (screws have two ends as claimed), wherein the ancillary accessory is configured to removably attach the multi-attachment accessory holder to an object (screws are a common removable attachment mechanism and so clearly capable of this use); a main body (1) configured to couple a first side of the main body to a welding accessory (capable of this use, noting that the remote controller is a welding accessory to the extent claimed or it is capable of coupling a welding accessory such as a welding remote controller or similar electronic device); a magnet tray (7) on the main body configured to hold a magnet (6, though noting the magnet is only functionally recited); and one or more coupling points (2 and/or 9) on the main body configured to engage a corresponding coupling point positioned at the first end of the ancillary accessory (this is how screws operate, i.e. the screw must have some corresponding coupling point such as threading that engages the screw hole or a head that engages the area around the opening in order to operate).
Alternately, to the degree that some unusual screw structure that does not meet the claim limitations might exist (e.g. some sort of a deformable permanent attachment screw), Examiner takes official notice that commons screws with two ends having one end with a coupling point (e.g. threading or an enlarged head) are known in the art and so would have been obvious to use as a mere selection of an art known screw to use and/or for the art known benefits of such.  
With Respect to Claim 5  
The multi-attachment accessory holder of claim 1, wherein the second end of the ancillary accessory comprises an attaching mechanism (i.e. screw threads) configured to attach to the object (as this is how screws operate).  
With Respect to Claim 6  
The multi-attachment accessory holder of claim 1, wherein the ancillary accessory is configured to extend out and to retract (i.e. the screw can slide in and out of the opening to extend or retract e.g. during installation and/or removal or to allow for other structures such as a spacer to be located between the screw head and the opening or between the opening and the object/wall).  
With Respect to Claim 7  
The multi-attachment accessory holder of claim 1, comprising a fixing mechanism (noting front holding structure having a curved bottom and sidewalls and a front wall) to attach the multi-attachment accessory holder to the welding accessory (e.g. controller, clearly capable of this use with an appropriate welding accessory).  
With Respect to Claim 10  
The multi-attachment accessory holder of claim 1, comprising one or more tabs (upwardly extending sidewall sections are tabs to the extent claimed) on the first side of the main body configured to be inserted in a recessed portion of the welding accessory to provide stability for the multi-attachment accessory holder (it is capable of this use with an appropriately shaped welding accessory, e.g. one including side hooks with recessed portions for mating with the sidewalls).  
With Respect to Claim 13  
A multi-attachment accessory holder, comprising: an ancillary accessory (disclosed screw used for example to hang it on a wall is an ancillary accessory) having a first end and a second end (screws have two ends as claimed), wherein the ancillary accessory is configured to removably attach the multi-attachment accessory holder to an object (screws are a common removable attachment mechanism and so clearly capable of this use); a main body (1) configured to hold a welding accessory (capable of this use, noting that the remote controller is a welding accessory to the extent claimed or it is capable of coupling a welding accessory such as a welding remote controller or similar electronic device), wherein the main body comprise a cavity configured to receive at least a portion of the welding accessory (clearly capable of this use, i.e. the bottom of the remote/welding accessory is in the front cavity/storage area); a magnet tray (7) on the main body configured to hold a magnet (6, though noting the magnet is only functionally recited); and one or more coupling points (2 and/or 9) on the main body configured to engage corresponding coupling points of the first end of an ancillary accessory (the disclosed bolt used to hang it on a wall is an ancillary accessory to the extent claimed; alternately clearly capable of this use with an appropriate ancillary accessory such as the screw disclosed as being used to hang it on the wall).  
With Respect to Claim 19  
The multi-attachment accessory holder of claim 13, wherein a second end of the ancillary accessory comprises an attaching mechanism (i.e. screw threads) configured to attach to the object (as this is how screws operate).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) as applied to claim 1 or 13 above, and further in view of U.S. Patent #5,540,367 to Kauker (Kauker) or U.S. Patent Publication #2007/0241159 to Chang (Chang).
With Respect to Claims 1-2, 4-7, and 10  
	As to claim 2, Shenzhen discloses the multi-attachment accessory holder of claim 1, and the desirability of providing multiple attachment structures to allow for attachment to different locations (e.g. opening 2 for attachment to a wall, magnets to attach to a metal desk leg), but does not disclose wherein the corresponding coupling point is a dowel pin, and at least one of the one or more coupling points comprises a receiving portion configured to accept the dowel pin. 
	However, Kauker discloses using a coupling point comprising a receiving portion (noting portion having/including pin recesses 34, FIG. 4) to receive a corresponding coupling point that is a dowel pin (31-33) in order to attach a belt hanging structure to a device in order to allow for hanging from a user’s belt loop; Chang discloses using a coupling point comprising a receiving portion (upwardly and rearwardly extending receiving portions for the dowel 21, shown but not labelled in FIGS. 1, 3, 5, and 13 ) to receive a corresponding coupling point that is a dowel pin (21) to attach a belt hanging/clip structure (20) to a device holding structure in order to allow for hanging the structure from a user’s belt.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Shenzhen and either Kauker or Huang, to add a coupling mechanism, dowel, and related structures as taught by Kauker or Huang to the Shenzhen structure, in order to provide additional carrying/hanging options and/or in order to allow for hands free carrying of the holder by a user as taught by either reference. Taking the ancillary accessory to be the hanger (10) and strap (15) per Kauker or the belt clip (20) per Chang, all of the limitations of the claim are met.
	As to claims 1, 4-7, 10, 13, and 18-19, this combination is presented as an alternative rejection of those claims as their limitations are similarly met by the combination.
With Respect to Claim 3  
The multi-attachment accessory holder of claim 2, wherein the dowel pin is removable from the receiving portion of the coupling point (as shown the dowel is apparently snap fit into place and so removable; alternately if it were permanently attached, making it removable would be obvious to allow for removal for repair/replacement/cleaning and/or as it constitute at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 16  
The multi-attachment accessory holder of claim 13, wherein the corresponding coupling point is a dowel pin attached to the first end of the ancillary accessory (per Kauker or Huang).  
With Respect to Claim 17  
The multi-attachment accessory holder of claim 16, wherein the dowel pin is removable from the receiving portion of the coupling point (per Kauker or Huang or obvious modification, see the rejection of claim 3 above for details).  
Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) or Shenzen in view of U.S. Patent #5,540,367 to Kauker (Kauker) or U.S. Patent Publication #2007/0241159 to Chang (Chang) as applied to claim 1 or 13 above, and further in view of U.S. Patent #10,470,529 to Chan (Chan).
With Respect to Claim 8  
The multi-attachment accessory holder of claim 1, but does not disclose comprising a magnet holder for securing the magnet in the magnet tray.  
	However, Chan discloses securing a magnet (25 or 35) in a magnet tray (the area either is held in is a magnet tray to the extent claimed) by a snap fit (see e.g. Col. 4 lines 13-14 and 22-24).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chan, to form the tray with a magnet holder (i.e. a snap fit structure) for securing the magnet in the magnet tray.
With Respect to Claim 9  
The multi-attachment accessory holder of claim 8, wherein the magnet holder comprises at least one integrated snap fit (the snap fit is integrated into the magnet holder as the snap fit structure is the magnet holder; alternately the magnet holder/snap fit can be integrally formed/integrated into the tray as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 14  
The multi-attachment accessory holder of claim 13, comprising a magnet holder for securing the magnet in the magnet tray (per Chan).  
With Respect to Claim 15  
The multi-attachment accessory holder of claim 14, wherein the magnet holder comprises at least one integrated snap fit (per Chan).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) or Shenzen in view of U.S. Patent #5,540,367 to Kauker (Kauker) or U.S. Patent Publication #2007/0241159 to Chang (Chang) as applied to claim 1 or 13 above, and further in view of U.S. Patent #5,697,538 to Goldenberg (Goldenberg).
With Respect to Claim 10  
The multi-attachment accessory holder of claim 1, but does not disclose comprising one or more tabs on the first side of the main body configured to be inserted in a recessed portion of the welding accessory to provide stability for the multi-attachment accessory holder.  
	However, Goldenberg discloses a similar electronic device holder comprising one or more tabs (30, FIG. 1) on the first side of the main body configured to be inserted a recessed portion of the welding accessory to provide stability for the multi-attachment accessory holder (clearly capable of this use, noting also the disclosed use of being inserted into a recessed portion of an electronic device to secure the device in the holder, which provides stability for the holder relative to the device).
Claims 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent #CN202791230 to Shenzhen (Shenzhen) or Shenzen in view of U.S. Patent #5,540,367 to Kauker (Kauker) or U.S. Patent Publication #2007/0241159 to Chang (Chang) as applied to claim 1 or 13 above, and further in view of U.S. Patent #5,697,538 to Goldenberg (Goldenberg).
With Respect to Claim 11  
The multi-attachment accessory holder of claim 1, but does not disclose comprising material on a portion of a second side of the main body that has a higher coefficient of friction than another portion of the second side.  
However, Tomasewski discloses forming a similar magnetically attached holding structure with pads 112 that have a higher coefficient of friction than another portion of the side they are attached to ([0026], the pads are disclosed as providing a higher friction surface, which would not be necessary if the other portion had the same or higher friction) in order to securely attach the holder to a surface ([0029]) 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tomasewski, to form the second side of the main body with a material on a portion of it (i.e. adding pads 112) that has a higher coefficient of friction than another portion of the second side, in order to provide a cushion between the holder and the surface to prevent either from damaging the other and/or to more securely attach the holder to the surface/prevent slipping. 
With Respect to Claim 12  
The multi-attachment accessory holder of claim 11, wherein the material is a rubber pad (it is Neoprene® which is a type of rubber).  
With Respect to Claim 20  
The multi-attachment accessory holder of claim 13, comprising material (112) on a portion of a second side of the main body that has a higher coefficient of friction than another portion of the second side.
Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 4/18/2022 have been considered but are either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that some of Applicant’s arguments are persuasive and as the rejections or objections related to such are no longer present, they will not be further addressed.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to Applicant’s arguments that certain features are not shown by the prior art references, see the rejection of the claims above for how the prior art discloses or renders obvious the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734